 1 EPSTEIN DRANGEL LLP                   Jeffrey A. Kobulnick - Bar No. 228299
   Peter J. Farnese (SBN 251204)         Mark D. Brutzkus - Bar No. 128102
 2 pfarnese@ipcounselors.com
                                         Michael A. Bernet - Bar No. 306657
 3 11601  Wilshire  Blvd., Suite 500     BRUTZKUS GUBNER
   Los Angeles, California 90025
                                         21650 Oxnard Street, Suite 500
 4 Telephone: 310-356-4668
   Facsimile: 310-388-1232               Woodland Hills, CA 91367
 5                                       Telephone: (818) 827-9000
   Ashly E. Sands, pro hac vice          Facsimile: (818) 827-9099
 6 asands@ipcounselors.com
                                         Email: jkobulnick@bg.law
 7 60 East  42nd Street, Suite 2520      mbrutzkus@bg.law
   New York, New York 10165              mbernet@bg.law
 8 Telephone: 212-292-5390
   Facsimile: 212-292-5391               Attorneys for Defendant and Counter-
 9 Attorneys for Plaintiff and           Claimant,
                                         ALL ACCESS APPAREL, INC.
10 Counterclaim-Defendant,
   Happy Ashley Ltd.
11
                            UNITED STATES DISTRICT COURT
12
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14
     Happy Ashley Ltd.,                               CASE No. 2:20-cv-9702-DMG-SK
15
16                  Plaintiff and Counterclaim-
                    Defendant,                        STIPULATED PROTECTIVE
17                                                    ORDER
               v.
18
     All Access Apparel, Inc.
19
                     Defendant and
20                   Counterclaim-Plaintiff.
21
22 1.         A. PURPOSE AND LIMITATIONS
23
24      Discovery in this action is likely to involve production of confidential, proprietary,
25 or private information for which special protection from public disclosure and from use
26 for any purpose other than prosecuting this litigation may be warranted. Accordingly,
27 the parties hereby stipulate to and petition the Court to enter the following Stipulated
28 Protective Order. The parties acknowledge that this Order does not confer blanket

                                                -1-
 1 protections on all disclosures or responses to discovery and that the protection it affords
 2 from public disclosure and use extends only to the limited information or items that are
 3 entitled to confidential treatment under the applicable legal principles. The parties
 4 further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
 5 Order does not entitle them to file confidential information under seal; Civil Local Rule
 6 79-5 sets forth the procedures that must be followed and the standards that will be
 7 applied when a party seeks permission from the court to file material under seal.
 8
 9     B. GOOD CAUSE STATEMENT
10        This action is likely to involve trade secrets, customer and pricing lists, financial
11 revenue and profit information, marketing strategies, and other valuable research,
12 development, commercial, financial, technical and/or proprietary information for which
13 special protection from public disclosure and from use for any purpose other than
14 prosecution of this action is warranted. Such confidential and proprietary materials and
15 information consist of, among other things, confidential business or financial
16 information, information regarding confidential business practices, or other confidential
17 research, development, or commercial information (including information implicating
18 privacy rights of third parties), information otherwise generally unavailable to the
19 public, or which may be privileged or otherwise protected from disclosure under state or
20 federal statutes, court rules, case decisions, or common law. Accordingly, to expedite
21 the flow of information, to facilitate the prompt resolution of disputes over
22 confidentiality of discovery materials, to adequately protect information the Parties are
23 entitled to keep confidential, to ensure that the Parties are permitted reasonable
24 necessary uses of such material in preparation for and in the conduct of trial, to address
25 their handling at the end of the litigation, and serve the ends of justice, a protective
26 order for such information is justified in this matter. It is the intent of the Parties that
27 information will not be designated as confidential for tactical reasons and that nothing
28 be so designated without a good faith belief that it has been maintained in a confidential,

                                                -2-
 1 non-public manner, and there is good cause why it should not be part of the public
 2 record of this case.
 3        Additionally, here, there is a need for a two-tiered, attorneys’ eyes only protective
 4 order that designates certain material as “HIGHLY CONFIDENTIAL – ATTORNEYS’
 5 EYES ONLY”. See Elements Spirits, Inc. v. Iconic Brands, Inc., Civ. No. CV 15-02692
 6 DDP(AGRx), 2016 WL 2642206, at *1–*2 (C.D. Cal. May 9, 2016) (holding that
 7 protective order with attorneys’ eyes only designation was warranted to protect party’s
 8 confidential information) (citing Nutratech, Inc. v. Syntech Int’l, Inc., 242 F.R.D. 552,
 9 555 (C.D. Cal. 2008); Brown Bag Software v. Symantec Corp., 960 F.2d 1465, 1470
10 (9th Cir. 1992)).
11
12     2. DEFINITIONS
13        2.1    Action: this pending federal law suit, Happy Ashley Ltd. v. All Access
14 Apparel, Inc., Case No. 2:20-cv-9702-DMG-SK.
15        2.2    Challenging Party: a Party or Non-Party that challenges the designation of
16 information or items under this Order.
17        2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
18 it is generated, stored or maintained) or tangible things that qualify for protection under
19 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
20 Statement.
21        2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
22 support staff).
23        2.5    Designating Party: a Party or Non-Party that designates information or
24 items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
25 or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
26        2.6    Disclosure or Discovery Material: all items or information, regardless of
27 the medium or manner in which it is generated, stored, or maintained (including, among
28

                                               -3-
 1 other things, testimony, transcripts, and tangible things), that are produced or generated
 2 in disclosures or responses to discovery in this matter.
 3        2.7     Expert: a person with specialized knowledge or experience in a matter
 4 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 5 expert witness or as a consultant in this Action.
 6        2.8 House Counsel: attorneys who are employees of a party to this Action. House
 7 Counsel does not include Outside Counsel of Record or any other outside counsel.
 8        2.9     Non-Party: any natural person, partnership, corporation, association, or
 9     other legal entity not named as a Party to this action.
10        2.10 Outside Counsel of Record: attorneys who are not employees of a party to
11 this Action but are retained to represent or advise a party to this Action and have
12 appeared in this Action on behalf of that party or are affiliated with a law firm which
13 has appeared on behalf of that party, and includes support staff.
14        2.11 Party: any party to this Action, including all of its officers, directors,
15 employees, consultants, retained experts, and Outside Counsel of Record (and their
16 support staffs).
17        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
18 Discovery Material in this Action.
19        2.13     Professional Vendors: persons or entities that provide litigation support
20 services     (e.g.,   photocopying,   videotaping,   translating,   preparing   exhibits   or
21 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
22 their employees and subcontractors.
23        2.14 Protected Material: any Disclosure or Discovery Material that is designated
24 as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
25 ONLY.”
26        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
27 from a Producing Party.
28

                                                -4-
 1        2.16 “HIGHLY          CONFIDENTIAL          –   ATTORNEYS’         EYES     ONLY”
 2 Information or Items: information or items that is/are extremely confidential and/or
 3 sensitive, the disclosure of which to any other Party or Non-Party would create a
 4 substantial risk of serious harm, including competitive injury, that could not be avoided
 5 by less restrictive means.
 6
 7        3.     SCOPE
 8        The protections conferred by this Stipulation and Order cover not only Protected
 9 Material (as defined above), but also (1) any information copied or extracted from
10 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
11 Material; and (3) any testimony, conversations, or presentations by Parties or their
12 Counsel that might reveal Protected Material.
13        Any use of Protected Material at trial shall be governed by the orders of the trial
14 judge. This Order does not govern the use of Protected Material at trial.
15        4.     DURATION
16        Even after final disposition of this litigation, the confidentiality obligations
17 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
18 in writing or a court order otherwise directs. Final disposition shall be deemed to be the
19 later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
20 and (2) final judgment herein after the completion and exhaustion of all appeals,
21 rehearings, remands, trials, or reviews of this Action, including the time limits for filing
22 any motions or applications for extension of time pursuant to applicable law.
23
24        5.     DESIGNATING PROTECTED MATERIAL
25        5.1    Exercise of Restraint and Care in Designating Material for Protection.
26 Each Party or Non-Party that designates information or items for protection under this
27 Order must take care to limit any such designation to specific material that qualifies
28 under the appropriate standards. The Designating Party must designate for protection

                                                -5-
 1 only those parts of material, documents, items, or oral or written communications that
 2 qualify so that other portions of the material, documents, items, or communications for
 3 which protection is not warranted are not swept unjustifiably within the ambit of this
 4 Order.
 5        Mass, indiscriminate, or routinized designations are prohibited. Designations that
 6 are shown to be clearly unjustified or that have been made for an improper purpose
 7 (e.g., to unnecessarily encumber the case development process or to impose unnecessary
 8 expenses and burdens on other parties) may expose the Designating Party to sanctions.
 9        If it comes to a Designating Party’s attention that information or items that it
10 designated for protection do not qualify for protection, that Designating Party must
11 promptly notify all other Parties that it is withdrawing the inapplicable designation.
12        5.2    Manner and Timing of Designations. Except as otherwise provided in this
13 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
14 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
15 must be clearly so designated before the material is disclosed or produced.
16        Designation in conformity with this Order requires:
17        (a) for information in documentary form (e.g., paper or electronic documents, but
18 excluding transcripts of depositions or other pretrial or trial proceedings), that the
19 Producing Party affix at a minimum, the legend “CONFIDENTIAL” or “HIGHLY
20 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (hereinafter “CONFIDENTIAL
21 legend”), to each page that contains protected material. If only a portion or portions of
22 the material on a page qualifies for protection, the Producing Party also must clearly
23 identify the protected portion(s) (e.g., by making appropriate markings in the margins).
24        A Party or Non-Party that makes original documents available for Inspection need
25 not designate them for protection until after the inspecting Party has indicated which
26 documents it would like copied and produced. During the inspection and before the
27 designation, all of the material made available for inspection shall be deemed
28 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants

                                                -6-
 1 copied and produced, the Producing Party must determine which documents, or portions
 2 thereof, qualify for protection under this Order. Then, before producing the specified
 3 documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
 4 that contains Protected Material. If only a portion or portions of the material on a page
 5 qualifies for protection, the Producing Party also must clearly identify the protected
 6 portion(s) (e.g., by making appropriate markings in the margins).
 7        (b) for testimony given in depositions that the Designating Party identify the
 8 Disclosure or Discovery Material on the record, before the close of the deposition all
 9 protected testimony.
10        (c) for information produced in some form other than documentary and for any
11 other tangible items, that the Producing Party affix in a prominent place on the exterior
12 of the container or containers in which the information is stored the legend
13 “CONFIDENTIAL.” If only a portion or portions of the information warrants
14 protection, the Producing Party, to the extent practicable, shall identify the protected
15 portion(s).
16        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
17 to designate qualified information or items does not, standing alone, waive the
18 Designating Party’s right to secure protection under this Order for such material. Upon
19 timely correction of a designation, the Receiving Party must make reasonable efforts to
20 assure that the material is treated in accordance with the provisions of this Order.
21
22     6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
23        6.1    Timing of Challenges. Any Party or Non-Party may challenge a
24 designation of confidentiality at any time that is consistent with the Court’s Scheduling
25 Order.
26        6.2    Meet and Confer. The Challenging Party shall initiate the dispute
27 resolution process under Local Rule 37.1 et seq.
28

                                                -7-
 1          6.3   The burden of persuasion in any such challenge proceeding shall be on the
 2 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 3 to harass or impose unnecessary expenses and burdens on other parties) may expose the
 4 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
 5 the confidentiality designation, all parties shall continue to afford the material in
 6 question the level of protection to which it is entitled under the Producing Party’s
 7 designation until the Court rules on the challenge.
 8
 9     7.         ACCESS TO AND USE OF PROTECTED MATERIAL
10          7.1   Basic Principles. A Receiving Party may use Protected Material that is
11 disclosed or produced by another Party or by a Non-Party in connection with this Action
12 only for prosecuting, defending, or attempting to settle this Action. Such Protected
13 Material may be disclosed only to the categories of persons and under the conditions
14 described in this Order. When the Action has been terminated, a Receiving Party must
15 comply with the provisions of section 13 below (FINAL DISPOSITION).
16          Protected Material must be stored and maintained by a Receiving Party at a
17 location and in a secure manner that ensures that access is limited to the persons
18 authorized under this Order.
19          7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
20 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
21 may disclose any information or item designated “CONFIDENTIAL” only to:
22          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
23 employees of said Outside Counsel of Record to whom it is reasonably necessary to
24 disclose the information for this Action;
25          (b) the officers, directors, and employees (including House Counsel) of the
26 Receiving Party to whom disclosure is reasonably necessary for this Action;
27
28

                                               -8-
 1        (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
 2 is reasonably necessary for this Action and who have signed the “Acknowledgment and
 3 Agreement to Be Bound” (Exhibit A);
 4        (d) the court and its personnel;
 5        (e) court reporters and their staff;
 6        (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
 7 whom disclosure is reasonably necessary for this Action and who have signed the
 8 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9        (g) the author or recipient of a document containing the information or a
10 custodian or other person who otherwise possessed or knew the information;
11        (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
12 to whom disclosure is reasonably necessary provided: (1) the deposing party requests
13 that the witness sign the form attached as Exhibit A hereto; and (2) they will not be
14 permitted to keep any confidential information unless they sign the “Acknowledgment
15 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
16 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
17 depositions that reveal Protected Material may be separately bound by the court reporter
18 and may not be disclosed to anyone except as permitted under this Stipulated Protective
19 Order; and
20        (i) any mediator or settlement officer, and their supporting personnel, mutually
21 agreed upon by any of the parties engaged in settlement discussions.
22        7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
23 ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in
24 writing by the Designating Party, a Receiving Party may disclose “HIGHLY
25 CONFIDENTIAL - ATTORNEYS’ EYES ONLY” Information or Items only to those
26 individuals listed above in Paragraphs 7.2(a), (c)–(g), and (i), except that a Receiving
27 Party may in good faith request that the Designating Party consent in writing to the
28 disclosure   of   particular    material      designated   “HIGHLY   CONFIDENTIAL         -

                                                   -9-
 1 ATTORNEYS’ EYES ONLY” to one or more representatives of the Receiving Party to
 2 whom disclosure is reasonably necessary for this Action. The Receiving Party may seek
 3 leave of court to designate such representatives if the Receiving Party believes that the
 4 Designating Party has unreasonably withheld such consent. Before receiving any
 5 “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” Information or Items,
 6 each designated representative shall sign the “Acknowledgment and Agreement to Be
 7 Bound” (Exhibit A).
 8
 9     8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
10     IN OTHER LITIGATION
11          If a Party is served with a subpoena or a court order issued in other litigation that
12 compels disclosure of any information or items designated in this Action as
13 “CONFIDENTIAL,” that Party must:
14          (a) promptly notify in writing the Designating Party. Such notification shall
15 include a copy of the subpoena or court order;
16          (b) promptly notify in writing the party who caused the subpoena or order to issue
17 in the other litigation that some or all of the material covered by the subpoena or order is
18 subject to this Protective Order. Such notification shall include a copy of this Stipulated
19 Protective Order; and
20          (c) cooperate with respect to all reasonable procedures sought to be pursued by
21 the Designating Party whose Protected Material may be affected.
22          If the Designating Party timely seeks a protective order, the Party served with the
23 subpoena or court order shall not produce any information designated in this action as
24 “CONFIDENTIAL” before a determination by the court from which the subpoena or
25 order issued, unless the Party has obtained the Designating Party’s permission. The
26 Designating Party shall bear the burden and expense of seeking protection in that court
27 of its confidential material and nothing in these provisions should be construed as
28

                                                 -10-
 1 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 2 directive from another court.
 3
 4     9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 5     PRODUCED IN THIS LITIGATION
 6          (a) The terms of this Order are applicable to information produced by a Non-Party
 7 in this Action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 8 ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in
 9 connection with this litigation is protected by the remedies and relief provided by this
10 Order. Nothing in these provisions should be construed as prohibiting a Non-Party from
11 seeking additional protections.
12          (b) In the event that a Party is required, by a valid discovery request, to produce a
13 Non-Party’s confidential information in its possession, and the Party is subject to an
14 agreement with the Non-Party not to produce the Non-Party’s confidential information,
15 then the Party shall:
16                (1) promptly notify in writing the Requesting Party and the Non-Party that
17          some or all of the information requested is subject to a confidentiality agreement
18          with a Non-Party;
19                (2) promptly provide the Non-Party with a copy of the Stipulated
20          Protective Order in this Action, the relevant discovery request(s), and a
21          reasonably specific description of the information requested; and
22                (3) make the information requested available for inspection by the Non-
23          Party, if requested.
24          (c) If the Non-Party fails to seek a protective order from this court within 14 days
25 of receiving the notice and accompanying information, the Receiving Party may
26 produce the Non-Party’s confidential information responsive to the discovery request. If
27 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
28 information in its possession or control that is subject to the confidentiality agreement

                                                 -11-
 1 with the Non-Party before a determination by the court. Absent a court order to the
 2 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
 3 court of its Protected Material.
 4
 5     10.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7 Protected Material to any person or in any circumstance not authorized under this
 8 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 9 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
10 all unauthorized copies of the Protected Material, (c) inform the person or persons to
11 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
12 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
13 that is attached hereto as Exhibit A.
14
15           11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
16 PROTECTED MATERIAL
17           When a Producing Party gives notice to Receiving Parties that certain
18 inadvertently produced material is subject to a claim of privilege or other protection, the
19 obligations of the Receiving Parties are those set forth in Federal Rule of Civil
20 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
21 may be established in an e-discovery order that provides for production without prior
22 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
23 parties reach an agreement on the effect of disclosure of a communication or
24 information covered by the attorney-client privilege or work product protection, the
25 parties may incorporate their agreement in the stipulated protective order submitted to
26 the court.
27           12.   MISCELLANEOUS
28           12.1 Right to Further Relief. Nothing in this Order abridges the right of any

                                                -12-
 1 person to seek its modification by the Court in the future.
 2        12.2 Right to Assert Other Objections. By stipulating to the entry of this
 3 Protective Order no Party waives any right it otherwise would have to object to
 4 disclosing or producing any information or item on any ground not addressed in this
 5 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 6 ground to use in evidence of any of the material covered by this Protective Order.
 7        12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
 8 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
 9 under seal pursuant to a court order authorizing the sealing of the specific Protected
10 Material at issue. If a Party's request to file Protected Material under seal is denied by
11 the court, then the Receiving Party may file the information in the public record unless
12 otherwise instructed by the court.
13
14        13.    FINAL DISPOSITION
15        After the final disposition of this Action, as defined in paragraph 4, within 60
16 days of a written request by the Designating Party, each Receiving Party must return all
17 Protected Material to the Producing Party or destroy such material. As used in this
18 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
19 summaries, and any other format reproducing or capturing any of the Protected
20 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
21 must submit a written certification to the Producing Party (and, if not the same person or
22 entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
23 where appropriate) all the Protected Material that was returned or destroyed and
24 (2)affirms that the Receiving Party has not retained any copies, abstracts, compilations,
25 summaries or any other format reproducing or capturing any of the Protected Material.
26 Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
27 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
28 correspondence, deposition and trial exhibits, expert reports, attorney work product, and

                                               -13-
 1 consultant and expert work product, even if such materials contain Protected Material.
 2 Any such archival copies that contain or constitute Protected Material remain subject to
 3 this Protective Order as set forth in Section 4 (DURATION).
 4        14. Any violation of this Order may be punished by any and all appropriate
 5 measures including, without limitation, contempt proceedings and/or monetary
 6 sanctions.
 7
 8 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9
10 DATED May 7, 2021
11 EPSTEIN DRANGEL LLP
12        /s/Peter J. Farnese
13 Peter J. Farnese
14 Attorneys for Plaintiff and Counterclaim-Defendant Happy Ashley Ltd.
15
16 DATED: May 7, 2021
17 BRUTZKUS GUBNER
18        /s/Michael A. Bernet
19 Michael A. Bernet
20 Attorneys for Defendant and Counterclaim-Plaintiff All Access Apparel, Inc.
21
22 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
24 DATED:________________________
            May 7, 2021
25
26 ____________________________________
27 Honorable Steve Kim
   United States Magistrate Judge
28

                                             -14-
 1
                               EXHIBIT A
 2
                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4 I, _____________________________ [print or type full name], of
 5 _________________ [print or type full address], declare under penalty of perjury that I
   have read in its entirety and understand the Stipulated Protective Order that was issued
 6
   by the United States District Court for the Central District of California on [date] in the
 7 case of Happy Ashley Ltd. v. All Access Apparel, Inc., Case No. 2:20-cv-9702-DMG-
 8 SK. I agree to comply with and to be bound by all the terms of this Stipulated Protective
   Order and I understand and acknowledge that failure to so comply could expose me to
 9
   sanctions and punishment in the nature of contempt. I solemnly promise that I will not
10 disclose in any manner any information or item that is subject to this Stipulated
11 Protective Order to any person or entity except in strict compliance with the provisions
   of this Order.
12
   I further agree to submit to the jurisdiction of the United States District Court for the
13 Central District of California for the purpose of enforcing the terms of this Stipulated
14 Protective Order, even if such enforcement proceedings occur after termination of this
15 action. I hereby appoint __________________________ [print or type full name] of
   _______________________________________ [print or type full address and
16
   telephone number] as my California agent for service of process in connection with this
17 action or any proceedings related to enforcement of this Stipulated Protective Order.
18 Date: ______________________________________
   City and State where sworn and signed: _________________________________
19
20 Printed name: _______________________________
21
22 Signature: __________________________________
23
24
25
26
27
28

                                               -15-
